In the motion filed by appellants in this cause, no questions are raised for consideration by the Court. It is stated that in the event a rehearing is granted, an additional brief will be filed setting up grounds for a rehearing, but the motion contains no intimation of what these grounds will be. The proper time for the appellants to have filed their brief was before the submission of the motion for rehearing. Nothing is placed before this Court for consideration, and the motion is accordingly overruled.